DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 24-26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CATT (“Introduction of DEFLATE based UDC solution,” R2-1710724).
 	Regarding claims 24 and 30, CATT teaches a method of processing data in a wireless communication system, the method being performed by a receiving packet data convergence protocol (PDCP) entity and comprising: receiving data from a lower layer; removing a PDCP header from the data; performing deciphering on data resulting from the removing of the PDCP header; performing decompression on the deciphered Fig. 4.2.2.1).
 	Regarding claim 25, CATT teaches the method of claim 24, wherein the performing of the deciphering on the data resulting from the removing of the PDCP header comprises performing deciphering on the data resulting from the removing of the PDCP header and then performing integrity verification thereon (Fig. 4.2.2.1).
 	Regarding claim 26, CATT teaches the method of claim 24, wherein the UDC header includes information indicating whether UDC has been performed and a checksum bit for checking validity of a UDC buffer (Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z). 	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
s 16-23, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CATT in view of CATT (“Consideration on signaling and procedures for UDC,” R2-1710721, hereinafter CATT’21).
 	Regarding claims 16 and 29, CATT teaches a method of processing data in a wireless communication system, the method being performed by a transmitting packet data convergence protocol (PDCP) entity and comprising: receiving data from an upper layer; performing uplink data compression on the data (UDC) if UDC is configured; adding a UDC header to the compressed data; performing ciphering on the compressed data and the UDC header; and adding a PDCP header to the ciphered data and transmitting the resulting data to a lower layer (Fig. 4.2.2.1, §4.3.1, §5.1.1, §5.x.2).
 	CATT does not explicitly teach receiving, from a base station, a message including information indicating whether to perform uplink data compression (UDC);
performing  uplink data compression on the data based on the information indicating whether to perform the UDC.
 	CATT’21 teaches receiving, from a base station, a message including information indicating whether to perform uplink data compression (UDC); performing  uplink data compression on the data based on the information indicating whether to perform the UDC (Page 1, §2, signaling to trigger UE to active UDC per DRB).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to filed to perform/activate uplink data compression on the data based on the information, received from the eNB, indicating whether to perform the UDC in the system of CATT to support DEFLATE based UDC solution (§2 of CATT’21)
Fig. 4.2.2.1 of CATT).
 	Regarding claim 18, CATT in view of CATT’21 teaches the method of claim 16.
CATT does not explicitly teach wherein the information indicating whether to perform the UDC includes at least one of a predefined dictionary and a UDC buffer size for the UDC.
CATT’21 teaches wherein the information indicating whether to perform the UDC includes at least one of a predefined dictionary and a UDC buffer size for the UDC (§2, To allow the flexibility, the buffer size can be configurable. And if network wants to save memory in eNB and save signalling, 8Kbyte buffer can be the default value. Proposal 3: 8K bytes and 32K bytes buffer sizes can be configured by eNB, and 8Kbytes buffer is the default value of the buffer size for UDC).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include, in the information indicating whether to perform UDC, at least one of a predefined dictionary and a UDC buffer size for the UDC in the system of CATT to allow flexibility (§2 of CATT).
 	Regarding claim 19, CATT in view of CATT’21 teaches the method of claim 16, wherein the information indicating whether to perform the UDC indicates to perform the UDC on a bearer configured to a radio link control acknowledged mode (RLC AM) (, CATT: §5.2.1.1. CATT’21: §2, Proposal 4 and Proposal 6).
CATT: §4.2.2, Every PDCP entity uses at most one ROHC or one UDC compressor instance and at most one ROHC or UDC decompressor instance. CATT’21: Proposal 5: DEFLATE based UDC and UL RoHC could not be activated for the same DRB).
 	Regarding claim 21, CATT in view of CATT’21 teaches the method of claim 16, wherein the UDC header includes information indicating whether the UDC has been performed and a checksum bit for checking validity of a UDC buffer (CATT: Fig. 6.2.x.1, §6.2.x, §6.3.x, 6.3.z).
 	Regarding claim 22, CATT in view of CATT’21 teaches the method of claim 16,
wherein the receiving of the data from the upper layer comprises allocating PDCP sequence numbers to the data in order of reception, and wherein the adding of the PDCP header to the ciphered data and transmitting of the resulting data to the lower layer comprises adding the PDCP header to the ciphered data and transmitting the resulting data to the lower layer in order of the PDCP sequence numbers (CATT: Fig. 4.2.2.1, §5.1.1, §5.2.1.1,).
 	Regarding claims 23 and 28, CATT in view of CATT’21 teaches the method of claim 16, further comprising: not performing compression on the data based on the information indicating whether to perform the UDC, as set forth above.
CATT in view of CATT’21 does not explicitly teach adding a UDC header to the uncompressed data; performing ciphering on the uncompressed data and the UDC header; and adding a PDCP header to the ciphered data and transmitting the resulting data to the lower layer.
§5.x.2, PDCP entities associated with DRBs can be configured by upper layers [3] to use UDC uplink-only (if configured), §5.x.2, UDC header involves the information about whether the current PDCP SDU is processed by UDC or not. §6.2.x, §6.3.x, Indication of  whether this packet is processed by UDC entity or not, i.e. “1” means this packet is processed by UDC and the content following this 1byte header is a UDC data block. Fig. 4.2.2.1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to not perform, at the transmitting entity, compression on the data based on the information indicating whether to perform the UDC, add a UDC header, including information indicating whether the packet is processed by the UDC, to the uncompressed data, perform ciphering on the uncompressed data and the UDC header and add a PDCP header to the ciphered data and transmit the resulting data to the lower layer, and to not perform, at the receiving entity, decompression on the deciphered data based on the UDC header and transmit the uncompressed data to the upper layer in the system of CATT in view of CATT’21 to comply with system/3GPP requirements.
8.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over CATT.
 	Regarding claim 27, CATT teaches the method of claim 26, further comprising determining whether a checksum failure or a checksum error has occurred based on the checksum bit included in the UDC header (§6.3.z, §5.x.6).

 	However, CATT teaches wherein, when the checksum failure or the checksum error has occurred, error handling mechanism is started (§5.x.6).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to not perform deciphering on data in which the checksum failure or the checksum error has occurred in the system of CATT to improve system efficiency.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MANDISH K RANDHAWA/Examiner, Art Unit 2477